Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/24/22 lists U.S. Pat. No. 8,724,473 to Bancila, which is directed to a system and method for locating signatures in packets. The reference has considered, but the examiner recommends that applicant confirm whether they had intended to cite a different reference.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  In line 9 of claim 1, “ration” should be “ratio”.  In line 10 of claim 1, “TBN” should be inserted either before or after “81 to 180”. In line 2 of claim 22, “or an aluminum alloy” should be “an aluminum alloy”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite a ratio of 300 TBN or higher alkaline earth metal sulfonate to TBN 81 to 180 alkaline earth metal sulfonate, but does not specify the type of ratio. For the purpose of examination, the ratio has been considered to be a weight ratio.
Claim 3 does not use proper Markush terminology. The examiner recommends that “selected from one or more of” be changed to “selected from the group consisting of” and “or mixtures thereof be changed to “and mixtures thereof”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the base oil be a Group I, II, III, IV, or V base oil, or mixtures thereof.  However, this covers all the possible base oils, noting that paragraph 61 of the specification defines Group V base oils as all the base oils not included in Groups I, II, III, or IV. Claim 3 therefore fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-3, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gieselman (WO 2011/146456 A1) in view of Perozzi (U.S. Pat. No. 5,498,355).
In paragraphs 1 and 6-7 Gieselman discloses a lubricant composition for internal combustion engines including diesel engines, and a method of lubricating internal combustion engines by supplying the lubricant composition to the engine, as in the method step of claim 1. In paragraph 69 Gieselman discloses that the engine can be a heavy duty diesel engine, which has a maximum laden mass over 2,700 kg, as evidenced by the discussion in paragraphs 39-40 of the specification of the current application.
In the table following paragraph 73, Gieselman discloses lubricating compositions (Examples 1 and 2) comprising an oil of lubricating viscosity, a calcium sulfonate having a TBN of 160 and a magnesium sulfonate detergent having a TBN of 588, within the ranges recited for the alkaline earth metal sulfonates of claim 1. Example 1 of Gieselman comprises an amount of sulfonate substrate within the ranges recited in claims 1 and 10. Example 1 of Gieselman is free of phenolic detergents, meeting the limitations of claims 11-12. In paragraph 73 Gieselman discloses that the compositions are formulated to have a TBN of 10, within the ranges recited in claims 1 and 9.  In paragraph 66 Gieselman discloses that the compositions can comprise antioxidant in amounts overlapping the ranges recited in claims 1 and 8, and that the antioxidant can be a phenolic antioxidant. In paragraph 6 Gieselman discloses that the sulfated ash content of the composition is less than 1.1%, overlapping the range recited in amended claim 1.
In paragraph 11 Gieselman discloses that the base oil can be selected from the various API groups recited in claim 3. In paragraphs 64-65 and the sample compositions, Gieselman discloses that the compositions can comprise a dispersant viscosity modifier, as recited in claim 13. The dispersant viscosity modifiers used in the sample compositions of Gieselman are olefin copolymers functionalized with aromatic amines, and it is implicit in “dispersant viscosity modifier” that the aromatic amines are dispersant amines, meeting the limitations of claim 14. In paragraphs 19-32 and the sample compositions, Gieselman discloses that the composition can comprise a non-borated dispersant, as recited in claim 16. In paragraph 19 Gieselman discloses that the dispersant is typically derived from an amine having at least 4 aromatic groups, which can contain at least one primary amino (-NH2) group, and at least two secondary or tertiary amino groups, as recited in claim 17. In paragraphs 20-27 Gieselman discloses various specific amines meeting the limitations of claim 17.
In paragraphs 63 and 67 Gieselman discloses that the composition can comprise zinc dialkyldithiophosphate (ZDDP), as recited in claim 18. In paragraph 63 Gieselman discloses that the ZDDP can be prepared from primary and secondary alcohols, forming the primary and secondary ZDDPs recited in claim 19. Gieselman teaches in paragraph 67 that phosphorus antiwear agents (of which ZDDP is one) supply phosphorus in amounts overlapping the range recited in claim 20. 
The differences between Gieselman and the currently presented claims are:
i) Gieselman discloses detergents having TBN values within the claimed ranges, but does not disclose the metal ratios of the detergents.
ii) Gieselman does not specifically disclose the claimed ratio of higher TBN to lower TBN detergent.
iii) Gieselman does not disclose the inclusion of the claimed boron compounds in the claimed amount. Gieselman does disclose in paragraph 62 that the composition can comprise a borated dispersant and in paragraph 68 that the composition can comprise an extreme pressure agent. 
iv) Some of the ranges of Gieselman overlap the claimed ranges rather than falling within them.
With respect to i), Gieselman explains in paragraphs 46-47 and 57 that both the metal ratio and TBN are measures of the amount of overbasing of an overbased metal detergent. One of ordinary skill in the art would therefore recognize that the TBN and metal ratio of an overbased detergent are correlated. Since the sample compositions of Gieselman contain alkaline earth metal detergents having TBN values within the claimed values, it is therefore the examiner’s position that the metal ratios of these detergents will also fall within the ranges recited in claim 1, or that the TBN values at least correlated with ranges of metal ratios overlapping the claimed ranges.
With respect to ii), Gieselman discloses in paragraph 57 that when multiple detergents are employed, the overall TBN of the detergent component can be from 100 to 800, 150 to 750, or 400 to 700. When the composition of Gieselman comprises a mixture of TBN 588 and TBN 160 sulfonate detergents, the above TBN ranges imply that the ratio of the TBN 588 detergent to TBN 160 detergent can be in a range encompassing the range of about 1:0.8 recited in claim 1, noting that the claimed ratio would lead to a detergent component having an overall TBN of about 398. Additionally, the ratio of higher TBN detergent to lower TBN detergent, is clearly a result-effective variable, as changing it will affect the overall TBN of the detergent component, as well as either the TBN of the overall composition or the amount of detergent mixture required to achieve a desired TBN. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With respect to iii), Perozzi discloses in column 1 lines 7-11 and from column 1 line 56 through column 2 lines 24 an dispersant additive composition for heavy duty engine oils and a lubricating composition comprising the additive composition. In column 2 lines 46-48 Perozzi discloses that the dispersant component (b) is preferably borated, as recited for the borated dispersant of claim 1. In column 6 lines 47-65 Perozzi discloses that the borated dispersant is prepared from the reaction product of a substituted succinic acylating agent in which the substituent is derived from a polyalkene having a number-average molecular weight of about 1100 to about 2800, and a hydroxypropylated alkylene diamine. Perozzi discloses that the substituted succinic acylating agent is made in a similar manner to the succinic acylating agent used to make the other dispersant of Perozzi, and in column 5 lines 2-3 Perozzi discloses that the substituent is preferably polyisobutylene, thereby leading to a borated polyisobutenyl succinimide dispersant meeting the limitations of the borated dispersant of amended claim 1. In column 2 lines 44-46 Perozzi discloses that the dispersant composition is preferably present in an amount of 3 to 4% by weight of the overall lubricant composition, and in column 2 lines 17-19 discloses that dispersant component (a) is preferably present in an amount of 0.5 to 5 parts by weight per part by weight of component (b), leading to a concentration of dispersant component (b) in the overall lubricating composition of 0.5% (3 / (5+1)) to about 2.67% (4 / (0.5+1)), or 5,000 to about 26,667 ppm. In column 7 lines 52-54 Perozzi discloses that the boron content of the borated detergent most preferably ranges from about 0.2 to about 1% by weight, leading to a boron content supplied by the boron detergent ranging from about 10 (0.2% of 5,000) to about 267 (1% of 26,667) ppm, encompassing the range recited in claim 1.
In column 16 lines 19-26 Perozzi discloses that the compositions can further comprise a supplemental anti-wear and/or extreme pressure agent, which can be an ester of a boron acid. In column 16 lines 41-46 Perozzi discloses that the borate esters can include tridecyl borate, meeting the limitations of the (RO)3B borate ester of amended claim 1. In column 17 lines 20-24 Perozzi teaches that these supplemental anti-wear and/or extreme pressure agents are present in an amount of 0.001 to 5%, or 10 to 50,000 ppm by weight of the overall lubricating composition. Tridecyl borate has a boron content of about 2.24%. The boron content supplied by tridecyl borate to the composition of Perozzi would therefore range from about 0.224 to about 1120 ppm, encompassing the range recited in claim 1. 
The inclusion of the dispersant additive composition of Perozzi comprising the borated dispersant (b) and/or the inclusion of the borate ester supplemental extreme pressure agent of Perozzi in the composition of Gieselman, in the amounts taught by Perozzi therefore meets the limitations of claim 1 regarding the borated compound, and would have been obvious to one of ordinary skill in the art because Perozzi teaches that the additive composition is advantageously added to a lubricating composition for heavy duty engines, and in column 1 lines 49-54 teaches that compositions comprising the additive comprising possess high dispersancy performance and exhibit excellent performance.
With respect to iv), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, claims 1-3, 8-14, and 16-20 are rendered obvious by Gieselman in view of Perozzi.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gieselman in view of Perozzi as applied to claims 1-3, 8-14, and 16-20 above, and further in view of Dong (U.S. PG Pub. No. 2007/0203035).
The discussion of Gieselman and Perozzi in paragraph 8 above is incorporated here by reference. Gieselman and Perozzi disclose a method meeting the limitations of claim 1. In paragraph 66 Gieselman discloses phenolic, aminic, and sulfurized olefin antioxidants, and discloses that more than one antioxidant can be present, and that certain combinations of antioxidants can be synergistic, but does not teach the specific mixtures of antioxidants recited in claims 4-5.
In paragraph 14 Dong discloses that a mixture of phenolic and aminic antioxidants, meeting the limitations of claim 4, imparts a synergistic improvement in antioxidancy to lubricants. In paragraph 58 Dong discloses that the aminic antioxidant (first antioxidant) and phenolic antioxidant (second antioxidant) are present in a weight ratio of 10:90 to 90:10, overlapping the range recited in claim 5 for the aminic antioxidant. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to include the antioxidant mixture of Dong as the antioxidant in the composition of Gieselman and Perozzi, as Dong teaches that it imparts a synergistic improvement in antioxidancy to lubricants.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gieselman in view of Perozzi as applied to claims 1-3, 8-14, and 16-20 above, and further in view of Bardasz (U.S. Pat. No. 7,749,948).
The discussion of Gieselman and Perozzi in paragraph 8 above is incorporated here by reference. Gieselman and Perozzi disclose a method meeting the limitations of claim 1. In paragraph 66 Gieselman discloses phenolic, aminic, and sulfurized olefin antioxidants, and discloses that more than one antioxidant can be present, and that certain combinations of antioxidants can be synergistic, but does not teach the specific mixtures of antioxidants recited in claims 4-7.
In column 1 lines 7-11 Bardasz discloses a lubricant composition for internal combustion engines, and in column 1 lines 46-48 discloses that the compositions are useful in heavy duty diesel engines. From column 8 line 24 through column 9 line 36 Bardasz discloses that antioxidants for the composition can include phenolic, aminic, and/or sulfurized olefin antioxidants. In the examples, Bardasz discloses compositions comprising a baseline formulation (column 12 line 46 through column 13 line 6) which comprises a mixture of phenolic, aminic, and sulfurized olefin antioxidants, meeting the limitations of claims 4 and 6, where the aminic and sulfurized olefin antioxidants are present in amounts within the ranges recited in claims 5 and 7, and the phenolic antioxidant is present in an amount which still falls within the range recited in claim 1. The use of the antioxidant mixture of Bardasz are the antioxidant of Gieselman and Perozzi therefore meets the limitations of claims 4-7.
It would have been obvious to one of ordinary skill in the art to include the antioxidant mixture of Bardasz as the antioxidant in the composition of Gieselman and Perozzi, as Bardasz teaches that it is a suitable antioxidant mixture for an engine lubricant useful in heavy duty diesel engines.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gieselman in view of Perozzi as applied to claims 1-3, 8-14, and 16-20 above, and further in view of Hayashi (U.S. Pat. No. 4,357,250).
The discussion of Gieselman and Perozzi in paragraph 8 above is incorporated here by reference. Gieselman and Perozzi disclose a method meeting the limitations of claim 13, but do not disclose the specific dispersant viscosity modifier of claim 15. 
In column 1 lines 9-35 and column 2 lines 5-9 Hayashi discloses the preparation of dispersant viscosity modifiers, comprising reacting an olefinic carboxylic acid with an interpolymer comprising about 10 to about 90 mole percent of ethylene units, about 5 to about 70 mole percent of C3-8 monoolefin units, and about 0.1 to about 20 mole percent of units derived from at least one of non-conjugated dienes and trienes, and further reacting this intermediate with amines. The mole percent ranges for the monomer units of Hayashi overlap the ranges recited in claim 15, and the narrower preferred units discloses in column 2 lines 58-68 fall within the range recited in claim 15. In column 3 lines 7-15 Hayashi discloses that the molecular weight of the polymer overlaps the range recited in claim 15, whether the range is a number-average or weight-average molecular weight.
It would have been obvious to one of ordinary skill in the art to use the additive of Hayashi as the dispersant viscosity modifier of Gieselman and Perozzi, as Hayashi teaches in column 2 lines 7-9 that the additive improves the viscosities and dispersancy properties of lubricants.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gieselman in view of Perozzi as applied to claims 1-3, 8-14, and 16-20 above, and further in view of Yoshida (U.S. PG Pub. No. 2005/0184466).
The discussion of Gieselman and Perozzi in paragraph 8 above is incorporated here by reference. Gieselman and Perozzi disclose a method meeting the limitations of claim 1, but do not disclose that the internal combustion engine has the surfaces recited in claims 21-22.
Yoshida, in paragraph 2, discloses a piston ring made of steel, and in paragraphs 3-4 discusses the functioning of piston rings in internal combustion engines. In paragraph 6-7 Yoshida discloses steel piston rings for a diesel engine. Performing the method of Gieselman and Perozzi in a heavy duty diesel engine equipped with the steel piston rings of Yoshida meets the limitations of claims 21-22.
It would have been obvious to perform the method of Gieselman and Perozzi in a heavy duty diesel engine equipped with the steel piston rings of Yoshida, as Yoshida teaches in paragraph 18 that the steel piston ring exhibits superior oil scraping performance and good productivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771